                                 Case 2:12-cv-01673-APG-PAL Document 144 Filed 12/07/18 Page 1 of 2



                       1       PATRICK H. HICKS, ESQ., Bar # 4632
                               HILARY B. MUCKLEROY, ESQ., Bar # 9632
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway, Suite 300
                       3       Las Vegas, NV 89169-5937
                               Telephone:    702.862.8800
                       4       Fax No.:      702.862.8811
                               Email: phicks@littler.com
                       5       Email: hmuckleroy@littler.com
                       6       Attorneys for Defendant
                               CLARK COUNTY SCHOOL DISTRICT and ANITA WILBUR
                       7

                       8                                       UNITED STATES DISTRICT COURT
                       9                                            DISTRICT OF NEVADA
                    10

                    11         ELENA RODRIGUEZ-MALFAVON,                        Case No. 2:12-CV-01673-APG-PAL
                    12                            Plaintiff,
                    13         vs.                                              STIPULATION AND ORDER TO DISMISS
                                                                                ENTIRE ACTION WITH PREJUDICE
                    14         CLARK COUNTY SCHOOL DISTRICT,
                               EDWARD GOLDMAN and ANITA
                    15         WILBUR,
                    16                            Defendants.
                    17

                    18
                                      Plaintiff, ELENA RODRIGUEZ-MALFAVON and Defendants, CLARK COUNTY
                    19
                               SCHOOL DISTRICT and ANITA WILBUR, by and through their respective counsel of record,
                    20
                               hereby stipulate and respectfully request an order dismissing the entire action with prejudice.
                    21
                               ///
                    22
                               ///
                    23
                               ///
                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                 Case 2:12-cv-01673-APG-PAL Document 144 Filed 12/07/18 Page 2 of 2



                       1                Each party shall bear its own costs and fees for the claims dismissed by this Stipulation and
                       2       Order.
                       3
                               Dated: December 7, 2018                        Dated: December 7, 2018
                       4
                               Respectfully submitted,                        Respectfully submitted,
                       5

                       6
                               /s/ Richard Segerblom                          /s/ Hilary B. Muckleroy
                       7       RICHARD SEGERBLOM, ESQ.                        PATRICK H. HICKS, ESQ.
                                                                              HILARY B. MUCKLEROY, ESQ.
                       8                                                      LITTLER MENDELSON, P.C.
                               Attorney for Plaintiff
                       9       ELENA RODRIGUEZ-MALFAVON                       Attorneys for Defendant
                                                                              CLARK COUNTY SCHOOL DISTRICT and
                    10                                                        ANITA WILBUR
                    11

                    12                                                        ORDER
                    13
                                                                                     IT IS SO ORDERED.
                    14
                                                                                     Dated: _____________________, 2018.
                    15

                    16

                    17                                                               _______________________________________
                                                                                     UNITED STATES DISTRICT COURT JUDGE
                    18
                               FIRMWIDE:160784517.1 026133.1015                      Dated: December 7, 2018.
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
                                                                                2.
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
